DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments and   remarks filed by Applicant on 29 AUGUST 2022 as part of its AFCP 2.0 request.  Thus, Claims 1 & 8-11 are pending and have been considered for Allowance as follows.     

 Allowable Subject Matter
Claims 1 & 8-11 are pending and allowed.         
The following is an examiner’s statement of reasons for allowance:     
The closest prior art of primary Wheeler reference (Pub. No. US 2019/ 0368882) teaches ---    
{“An online system builds a high definition (HD) map for a geographical region based on sensor data captured by a plurality of autonomous vehicles driving through a geographical region.  The autonomous vehicles detect map discrepancies based on differences in the surroundings observed using sensor data compared to the high definition map and send messages describing these map discrepancies to the online system.  The online system ranks the autonomous vehicles based on factors including an upload rate indicating how often the vehicle was used providing data to the online system.  The sensor data from vehicles is uploaded to the online system (e.g., in the cloud) to create the HD map while spreading the burden of uploading this data as evenly as possible across a fleet of vehicles.  Data uploads are expensive and time consuming, so the system makes this negligible for each vehicle by balancing/managing the uploads carefully across the fleet.”}           


Further, Urano reference (Pub. No. US 2017/ 0122749) teaches ---      
{“A map update determination system includes a traveling plan generation unit generating, based on a target route of a vehicle set in advance and map information, a traveling plan of the vehicle including a control target value for the vehicle in accordance with a position on the target route, a detection value acquisition unit acquiring, in association with the position on the target route, a control result detection value resulting from an automatic driving control for the vehicle executed based on a road environment in a vicinity of the vehicle, a traveling situation of the vehicle, a position of the vehicle, and the traveling plan, an evaluation value calculation unit calculating an evaluation value of the traveling plan for each zone, and a map update determination unit determining a necessity of an update of the map information for each zone.”}    
 
Further, Hatano reference (Pub. No. US 2019/ 0106120) teaches ---      
{“A vehicle control system including: a recognition unit that is configured to recognize a peripheral situation of a subject vehicle; an automated driving control unit that is configured to execute a plurality of driving modes including an automated driving mode of automatically performing at least one of speed control and steering control of the subject vehicle, and switch a driving mode that is executed on the basis of the peripheral situation recognized by the recognition unit; a communication unit that is configured to transmit information related to switching sites switched to a driving mode in which the degree of automated driving is low by the automated driving control unit on the basis of the peripheral situation recognized by the recognition unit to an external device, and receive information related to a specific site derived on the basis of the information related to the switching sites, which is collected from vehicles, from the external device; and an information providing unit that is configured to output predetermined information in a case where the subject vehicle approaches the specific site indicated by the information related to the specific site which is received by the communication unit.”}           

Further, Nishida reference (Pub. No. US 2017/ 0232974) teaches ---      
{“A drive assistance system includes an onboard device that is mounted on a vehicle performing automatic driving based on sensing information detected by a sensor of the vehicle, and a center that communicates with the onboard device.  The onboard device includes a sensing information acquisition portion that acquires the sensing information.   Either the onboard device or the center includes an evaluation portion that evaluates a detection performance of the sensor based on the sensing information.  The center includes a region specification portion that specifies a decrease region where the detection performance of the sensor decreases, the decrease region specified by the detection performance, based on the sensing information, and the decrease region specified by a position at which the sensing information has been detected.  The onboard device stops the automatic driving when the vehicle is located in the decrease region.”}         


In regards to independent Claim 1, Wheeler, Urano, Hatano and Nishida references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:               
Claim 1:    
1.     A map information system comprising:     
an in-vehicle device installed on a vehicle and configured to control automated driving of the vehicle;    and    
an external device having external map information used for the automated driving, the external map information comprising a first time stamp and a first evaluation value indicating certainty of the external map information, wherein the in-vehicle device comprises:     
a memory device in which map information is stored, the map information comprising a second time stamp and a second evaluation value indicating certainty of the map information;    
an information acquisition device configured to acquire driving environment information indicating driving environment for the vehicle using a sensor; and     
a control device configured to control the automated driving based on the map information stored in the memory device, wherein the control device is further configured to:    
based on the determination that the takeover occurs during the automated driving, set an upload target area including a position where the takeover occurs;     and 2
read map information regarding the upload target area from the map information stored in the memory device and upload the read map information to the external device, execute an internal update to the map information stored in the memory device, based on the driving environment information, wherein the internal update is applied to an area of the map information that is larger than the upload target area, subsequent to executing the internal update, read the map information regarding the upload target area from the memory device and upload the read map information to the external device, and wherein the external device is configured to:        
based on the second time stamp of the map information uploaded 
from the in-vehicle device being newer than the first time stamp of 
the external map information and the second evaluation value of the map information uploaded from the in-vehicle device being higher than the first evaluation value of the external map information, update the external map information based on the map information uploaded from the in-vehicle device.             



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                     
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691